Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach an X-ray image acquisition system with the ability to shift the anti-scatter grid of the system by including a measurement unit to determine the focus position of an X-ray source with respect to the detector, a control unit which generates a shifting signal based on a displacement between the position of the focus beam and the position of the anti-scatter grid and a shifting unit that shifts the position of the anti-scatter grid based on the shifting signal. Independent claim 1 defines a system that operates in this manner. Independent claim 10 defines a method requiring steps to carry out this function. Dependent claims 2-9 and 11-12 are allowable for depending on independent claims 1 and 10. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tang et al. (US 2008/0088059 A1) teaches an anti-scatter grid and a method for fabricating the same. However, Tang  does not teach the controlling an anti-scatter grid in the manner as required by the claimed invention. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON KITSUN WONG whose telephone number is (571)272-1834.  The examiner can normally be reached on Monday – Friday 9:00am – 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571 272 2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/DON K WONG/                             Primary Examiner, Art Unit 2884